UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-4495



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


BEN TELLMER PRINES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CR-99-193)


Submitted:   January 31, 2001          Decided:     February 15, 2001


Before NIEMEYER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert E. Frank, Norfolk, Virginia, for Appellant. Helen F. Fahey,
United States Attorney, Melissa R. Sternlicht, Special Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ben Tellmer Prines was convicted pursuant to his guilty plea

under 18 U.S.C. §§ 287 (1994) and 2 (1994) to four counts of false

claims and four counts of theft of public money under 18 U.S.C.A.

§§ 641 (West 2000).   On appeal, he alleges that the district court

erred by increasing his base offense level by two levels for more

than minimal planning under United States Sentencing Guidelines

Manual § 2F1.1(b)(2)(A) (1998).       Finding no reversible error, we

affirm.

     We review the district court’s determination that Prines’

actions constituted more than minimal planning for clear error.

United States v. Pearce, 65 F.3d 22, 26 (4th Cir. 1995).       Prines’

contention that he did not qualify for the enhancement because he

illegally procured federal treasury checks on only two occasions

lacks merit.   The record amply supports the district court’s find-

ing that Prines engaged in numerous acts of planning and prepara-

tion prior to the dates he actually procured the checks.         These

findings are sufficient to support the enhancement.      Id.

     Accordingly, we affirm Prines sentence, and the district

court’s judgment. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials be-

fore the court, and argument would not aid the decisional process.



                                                               AFFIRMED


                                  2